Hamer, J.,
concurring.
. The verdict of the jury finds the alleged will to be a forgery. The name John O’Connor appears three times in the instrument. It is written in the body of the instrument, and then it is signed to it. And it is also shown in the attestation clause. An examination of the words “John O’Connor,” shows that the same person who wrote the body of the will and the attestation clause also signed the will itself. On the left-hand side of the paper and below the attestation clause I find the words “Jno. Culavin.” These words, “Jno. Culavin,” are, as I understand it, admitted to be in the writing of John Culavin, whose name appears twice in the body of the will. The “Jno. Culavin” is apparently aimed to be in a different handwriting from the John Culavin contained in the body of the will. I can readily understand that if the John Culavin mentioned in the will wrote the will, and it was a forgery, how he might like to interject some evidence which would clearly corroborate his story that O’Connor himself wrote the will. A comparison of the “J” in the “Jno. Culavin” with the “J” in John Culavin in the body of the instrument, shows that the lower part of the “J” is much lighter and shorter than the same part of the letter in the John Culavin twice written in the body of the will. The upper part of the “J” is larger, perhaps almost twice the length of the upper part of the letter as it appears in the instrument, but there is a sort of similarity in the “J” wherever it is written. The pen comes up as it completes the lower part of the “J” and crosses over the stem of the letter and connects -with the other letters to be written afterwards. The “Jno. Culavin” is written together and without taking the pen from the paper until it finishes the letter “1.” In the name John Culavin as it appears in the body of the in*628strument, the word “John” is written, then the pen is removed from the paper and a capital C is written “0,” but in the “Jno. Culavin” written below the attestation clause the “C” is of the same form as a little letter “c” in the alphabet, and is only very little enlarged. In the instrument the word “Culavin” is written without lifting the pen from the paper, but in the name “Jno. Culavin” written below the attestation clause, the pen is lifted from the paper at the termination of “1” and being in about the middle of the word “Culavin.” The remainder of the word, consisting of “avin,” is written together and without lifting the pen from the paper. In the word “Culavin,” as it appears written three times, the “v” and the.“a” or the “i” (as it is spelled van, and also vin) are joined together in much the same way. In the three times the words are written there is the same sort of slope between the “v” and the “i,” or, as it is spelled in the body of the instrument, the “v” and the “a.” Under the tail of the letter “n” as it . is first written in the body of the instrument, there is a little dot. This same little dot is put under the tail of the letter, “n” in the same way in each case. Most persons would put the period after the end of the letter, and not under it.
Another peculiarity is that the word “Culavin” is not spelled the same way each time. A man ought to know-how to spell his own name. If the proponent wrote it, he probably did know. In the “Jno. Culavin” it is spelled “Culavin.” Where it is first written in the body of the instrument it is written “Culivan.”' Where it is written the second time in the body of the instrument it appears to have been written “Culavin,” and then to have been written over the first writing so as to make it “van.” Why he should have had so much trouble in writing the name the second time, if he did write it, does not very clearly appear, except that if the proponent himself wrote it, he was evidently trying to mislead somebody and to lead the reader who examined the will to form a conclusion favorable to the genuine character of the instrument. The effort *629made, suggests that the writer knew or believed that some question might be raised as to the good faith of the execution of the instrument, and therefore in the body of the instrument he spelled the name “Culavin” first one way, and then another way, and then corrected it, and subsequently put the word “Culavin” where it could be seen by all who looked at the instrument, and shown to be unlike the word as it appeared to be twice written in the body of the reputed will. The several specimens of the name seem to represent different styles of acting, the latter of which is purposely made to be different from the other two,
The letter “n” is twice written in “Jno. Culavin.” It is much the same both times as it' appears in the body of the will and also in the attestation clause.
I submit what I have written here as worthy of possible consideration in addition to what seems to me to be a conclusive argument in the body of the majority opinion touching the spurious character of the alleged will. The finding of the jury that a forgery was offered for probate seems to be fully sustained by the great weight of evidence.